                            Case 2:20-cr-00092-SSV-KWR Document 1-6 Filed 09/18/20 Page 1 of 1

                                                                                                                                                  PER 18 U.S.C. 3170
                                  DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 aY: ETNFoRMATToN                          Z      TNDTcTMENT                               CASE NO.
                                                                                                                                                        )
                                                                                                                                                        H
Matter     Sealed:     fl     Luvenile E              Otne, tnan Juvenite                          USA vs.
[-l     Pre-lndictmentPlea        n       Superseding E           DefendantAdded                                 DEWAYNE COLEMAN
                                                                                            Defendant:
                                      ll lndictment [-l           Chargest6ounts Added
                                      I I lnformation
 Name of District Court, and/or Judge/Magistrate Location (City)                                Address:

 UNITED STATES DISTRICT                   CoURT EASTERN
 DISTRICT OF LOUtSrnrun                                Divisional Office

                                           Patty Ortiz
Name and Office of Person
Furnishing lnformation on
THIS FORM
 Name of Asst
                                           phone
                                                U.S. Atty
                                                    No. (504) 680-3159
                                                                        U.S. Agency
                                                                                                tr       lnterpreterRequired Dialect:
 U.S. Attorney              Brian M. Klebba
 (if assigned)                                                                                   Birth
                                                                                                               999
                                                                                                                                        Z     tvtale    fl   ntien
                                                                                                 Date      1
                                                                                                                                        E     Femate    (if applicable)

 Name of Complainant Agency, or Person (& Title, if any)
                                                                                                                                  xxx_xx_   0335
    Federal Bureau of lnvestigation, SA Robert Orvin                                             Social Security Number
            person is awaiting trial in another Federal or State Court
     l-l    (gtve name ot coun)
                                                                                                                                 DEFENDANT


                                                                                            lssue: |7l Wrrr"nt E                   Summons
     tr     this person/proceeding transferred from another district
            per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                            Location Status:
                                                                                            ArrestDate-orDateTransferredtoFederalCustody-
            this is a reprosecution of charges
            previously dismissed which were                                                      f]      Currently in Federal Custody
            dismissed on motion of:

             E
                                                                                                 n       Currently in State Custody
                  u.s. nttv   E   Defense
                                                                                                           E     writ Required
                                                                       SHOW
    I      tni. prosecution relates to
           pending case involving this same
                                            a                        DOCKET NO
                                                                                                 E       Currently on bond
           defendant. (Notice of Related
           Case must still be filed with the
                                                                                                 tr      Fugitive
           Clerk.)
    n      prior proceedings or appearance(s)
           before U.S. Magistrate Judge
                                                                     MAG. JUDGE
                                                                      CASE NO.
                                                                                           Defense Counsel (if any):
           regarding this defendant were
           recorded under                                                                          ! reo I cla I                     nero
Place of        Orleans Parish
                                                                                                          !      Appointed on Target Letter
offense                                                     County


                                                                                            l-l fni" report amends AO 257 previously submitted
        OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

Total# of         Counts              4            (for this defendant only)

Offense                     Title & Section/-
Level (1,3,4)
                       (Pettv = 1 / Misdemeanor =           3/   Felonv = 4)
                                                                                                      Description of Offense Charged                         Count(s)
4               Title 18 USC Section 371                                           Conspiracy to Commit Mail Fraud                                            1



4               Title 18 USC Section 1341                                          Mail Fraud                                                                5-7
